The present application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This Official Action is responsive to the 2-22-2022 amendment. 
Examiner thanks attorney and appreciates Attorney’s effort to advance prosecution.
Amended		1, 5, 9, 10 13, 17, 21, 23, 25, 26
Canceled		7-8, 15-16, 19-20
New			none
Claims 1-6, 9-14, 17-18, 21-26 are reviewed below.  


				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-6, 9-14, 17-18, 21-26 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents fall within one of the four 101 statutory categories (1 process, 9 machine, 17 article of manufacture). 
Step 2a
The claim 1 receives PII, request for first offer, generates first offer, converts PII into another data form (hash PII), does that for second offer to yield second hash, matches first and second hashes, transmits a first offer.  Claim 9 is a machine for the method. Claim 17 is an article of manufacture for this method. Except for [ computer based system, computing device, processor, memory, medium  ], the claim is to targeted marketing with math (match 2 hashes), plus extra-solution activity (transmitting … offer). An offer is the 1st step in a Certain Methods of Organizing Human Activity. The claims are to Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites generic additional elements – computer based system, computing device, processor, memory, medium -- to perform the idea. The elements are recited at a high-level of generality (e.g. generic elements performing generic computer functions) such that the claim amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application, for lack of any meaningful limits on practicing the abstract idea. Hash (match random number to PII) doesn’t need a computer. Encrypting PII (hash) associated with requests, match hashes, and responding to a request doesn’t even require a computer, then one could speak or display the offer. The additional elements present only a particular technological environment. Prong 2 is answered “NO”.
Adding more math (input 2 pieces of PII into a 1 hash) neither integrates the idea into a practical application nor provides significantly more. The amendment is more math, the ‘transitive property’ from grade school math. Adding ‘without storing of the plurality of PII elements’ is a consequence of common sense, the math of if A=B and B=C then A=C (transitive property). The math is illustrated by Wang ¶ 24’s MAPPING and hashing, Wiley’s MAPPING and hashing.

SAP America v InvestPic, LLC (CAFC 2018) : 
“We may assume that the techniques claimed are "[g]roundbreaking, innovative, or even brilliant," but that is NOT ENOUGH for eligibility. Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”


The dependent claims describe the idea by describing data (describing PII and offer) and storing data and associating data, associating data (associating offer to hash).
Dependent claims 2, 10, 21 23 25 merely describe data (PII) and are part of the idea.
Dependent claims 3, 11, 22 24 26 merely describe data (offer) and are part of the idea.
Dependent claims 4, 12 merely describe storing data and associating data, and are part the idea and generally linked to the idea; one wouldn’t even need a computer, but Applicant simply adds, in effect, computer-implemented, computer based.
Dependent claims 5, 13 describe data gathering and determine credit authorization. These steps just describe getting someone’s credit history and deciding whether to lend to them. Getting someone’s history for paying debts before lending is long standing business practice. The claim steps aren’t meaningfully tied to any computer. They are part of spelling out steps in offering credit.
Dependent claims 6, 14, 18 merely describe generating interaction data based on the offer, data association (first hash with interaction) and storing data, e.g. when user selects on offer, tie the selection to the hash, and store the click. These steps aren’t meaningfully tied to any computer. They are part of spelling out steps of lending (credit authorization) and getting a response (e.g. accept, reject, ignore) and generic extra-solution activity (store).
Dependent claim 8, 16, 20 organize behavior - based on marketing rule & offer, alter one of two offers.
Step 2b
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to a computer based system, computing device, processor, memory, medium via generic elements, see MPEP 2106.05. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology (memory, computer, computing device, processor – stated at a high level of generality in the Specification, e.g. any method … any order ¶ 11, any type of offer electronic or otherwise ¶ 12, any outsourced, any data element or data structure ¶ 14, any suitable device ¶ 15, any suitable hardware or software ¶ 15, any suitable technique ¶ 21, and ¶ 38-104). 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with the generic additional elements. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), display (770 times at least p.1700-1707). The extra-solution activity (extra-solution activity (transmitting … offer) is display in Wiley (770 times at least p.1700-1707), offering credit card Wiley p.1639, transmit offer as advertisement (Wiley p. 548, 556, 1757, 1971, 1974). MPEP 2106.05: extra-solution activity (transmitting … offer). Transmitting offers is well-known, routine, conventional:
US Pat 6014645 Real-Time Financial Card Application, filed 1996
US Pat 5926800 Providing a Line of Credit filed 1995
US Pat 7729984 transmit credit offer goes back to 1950 Diner’s Club card.
US Pat 3636315 transmit credit offer, e.g. Diner’s Club card

The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more; they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Alice Corp p 16 of slip op. none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', i.e. implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
In an effort to find some inventive concept, note Applicant says the claimed invention is directed to targeted marketing -- credit services offerings, Specification ¶ 2. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of in response first and second requests for (credit) offer using PII, calculating first and second hash of PII using generic technology (computer based system, computing device, processor, memory, medium), find a match send first offer. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We thus conclude that the claims fail step two as well. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claim 1-6 9-14 17-18 21-26 rejected under 35 USC 103 over Song (US Pat 8,412,593) in view of Wiley (US 20120166272) in view of Volpi (US 20120022944) in view of Mitter (US 20120210134) in view of Wang (US 20170364964)

CLAIM 1, 9, 17
Song doesn’t hash. 
In a nutshell, BUT FOR 	associate first hash with first offer (Wiley at least Fig 2, 4-5 & text)
&
first hash matches the second hash (Wiley at least Fig 2, 4-5 & text)
         		&
request via first, second channel (Volpi at least Fig 2-3 & text, ¶ 7-10)
                                                                         		&
PII elements comprise 1st, 2nd PII elements (Mitter at least ¶ 70)
	         		&
without storing of the plurality of PII elements (Wang at least ¶ 24)
Song shows
[Wingdings font/0x9F] receiving, by a computer based system (Song Fig 1-2), a plurality of personally identifiable information (PII) elements of the customer, wherein the plurality of PII elements of the customer comprise at least first and second PII elements (PII is Song’s CII, Consumer Identification Information 1:29-56. Song Fig 6, 8, 10 (Fig 10 social security number) show processor, memory, medium 1:58-2:28) (Song Fig 1)
(8) …computerized providing credit card offers to a consumer … receiving Consumer Identification Information associated with a consumer from an interface, storing the Consumer Identification Information in a computer readable medium, retrieving a credit score associated with the consumer in response to receiving a consumer REQUEST to match the consumer to one or more credit cards, storing the credit score in a computer readable medium, and determining one or more prequalified credit card OFFERS for the consumer for one or more credit cards based on the credit score being within acceptable credit score ranges associated with the respective one or more credit cards. The method further comprises in response to determining that the credit score is within an acceptable credit score range for a threshold quantity of credit cards, performing without notifying the consumer: initiating transmission of a request for a prescreening of the consumer to a prescreening device, wherein the request includes at least some of the Consumer Identification Information received from the consumer as part of the consumer's request to match the consumer to one or more credit cards, and receiving indications of any prescreened credit card offers for the consumer from the prescreening device, and generating a user interface indicating the prequalified credit card offers and the prescreened credit card offers for transmission to a computing device associated with the consumer, wherein the prescreened credit card offers comprise a firm offer of credit to the consumer and the prequalified credit card offers do not comprise a firm offer of credit to the consumer.

Song’s CII

(20) Credit cards may be matched to a consumer using one or both of prequalification process (also referred to as a "prequal" process) and/or a prescreen (also referred to as "preapproval" process), which each have advantages over the other process. In particular, the prequalification process is a consumer initiated process that requires authorization from the consumer before the prequalification matching process is performed. Thus, the consumer must opt-in to the prequalification process in order to receive indications of matching cards. In contrast, the prescreen process must be performed (due to regulatory constraints) without the consumer knowing that the process is being performed. Thus, the entity that requests the prescreening for a given consumer cannot ask the consumer for major IDENTIFICATION information (e.g., name, address, Social Security number, etc.) solely for the purpose of performing prescreening on the consumer. Thus, prescreening may be used by commercial websites, for example, after an order entry page has been completed by a consumer and the website provider already has the consumer identification information.

Song 3:25-60 CII, Song 4:1-2 pull consumer credit file, Song 5:48-67, 6:16-40 receive CII, give access to PII (7:30-40) is receive PII, Fig 3, step 310-320, Fig 8 receive PII, 10:10-25
[Wingdings font/0x9F] receiving, by the computer based system (Song Fig 1-2) from a customer device of the customer, a first request to generate an offer via a first channel Song 1:29-57, request for pre-qual offer (Song Fig 1) 1:15-21
[Wingdings font/0x9F] generating, by the computer based system, (Song at least Fig 3, 360, Fig 4, Fig 5) the offer in response to receiving the first request to generate the first offer via the first channel Song 1:29-57 in response to request, generate first offer, e.g. pre-qual. Song at least Fig 3-4, Fig 13; request for pre-qual offer 3:45-4:15 received from consumers
[Wingdings font/0x9F] receiving, by the computer based system (Song Fig 1-2) from the customer device of the customer or affiliate system, (Song third-party is affiliate, customer in Song called consumer 1:15-21, 29-57), a second request to generate the offer via a second channel, the second request comprising the plurality of PII elements (Song 1:49-57

    PNG
    image1.png
    100
    100
    image1.png
    Greyscale
A first request is for, e.g. pre-qual offer, Fig 3. A second request is for, e.g., prescreened/preapproved offer Fig 3. A second request via click, Fig 13. From a list of first offers Fig 7, 11, 12 click to make a second request for a second offer. Fig 4 illustrates first offer and second offers. Request for prescreen offer 3:45-4:15, 4:63-5:28 is received from consumer, entities, third-parties, retailers. People, referrers, retailer, entities apply for and receive offer. Song 10:28-58. Second request can come from customer or affiliate (Song 1:15-22, 3:25-45, 4:62-5:20, 6:9-16). Song’s ‘third-party’ is affiliate, customer in Song is called consumer 1:15-21, 29-57. Bounties paid is a motivation for affiliate to request an offer (1:15-22, 4:55, 6:65) by referrers (referrers is plural, as in first + second) who bring in customers (1:15-21). Received first request and second request include first request from (retailer, referrer seeking bounty, entity, consumer) and second request from consumer or non-consumer (affiliate such as retailer, referrer seeking bounty, entity). Song first request can generate second request (Song 1:58-2:7, 4:60-5:30, Abstract)
A consumer provides AUTHORIZATION TO A CARD match system to access the consumer's CREDIT file to match the consumer to one or more CREDIT CARDS. The consumer's CREDIT score is retrieved and then compared to the acceptable credit score range for each of a plurality of credit cards. The consumer is notified of any matches. If one or more matches are found, a prescreened matching of the consumer to one or more credit cards is requested, without AUTHORIZATION from the consumer and without notifying the consumer that the prescreening is being performed. The consumer may then be notified of the matches found by the first comparison that are based on the credit score and of the matches found by the more detailed comparison based on the ATTRIBUTES of the consumer credit file

    PNG
    image2.png
    100
    100
    image2.png
    Greyscale





[Wingdings font/0x9F] transmitting, by the computer based system, the offer to the consumer device (Song Fig 1) 
WILEY shows hash for credit card marketing
Song doesn’t hash. Song’s first request & second request are interactions. Wiley has channel interactions (online & offline). Wiley has ad campaigns ¶ 3, ¶ 20 “marketing services … a credit services”, ¶ 31 -- like Song’s card marketing. 
NOT EXPLICIT in Song is hash, and thus not explicit in Song is/are
- first hash matches second hash 
- associate first hash with offer 
See Wiley Fig 2, 4-5; Wiley says ‘hash’ or ‘abstract’ PII then match/map
[Wingdings font/0x9F] generating, by the computer based system, a first hash , via a one way hashing function, that represents the plurality of PII elements of the customer, wherein at least the first and second PII elements of the plurality of PII elements of the customer are applied as inputs to the one way hashing function without storing of the plurality of PII elements Wiley Fig 2, has first hash 202 & second hash 206. Wiley - hash i.e. abstraction of PII from 2 channels, (e.g. offline and online) Fig 2, 4-5. Hash is generated by marketing service e.g. credit service (Wiley ¶ 20, 31) -- like Song’s card marketing
[Wingdings font/0x9F] generating, by the computer based system, a second hash , via a one way hashing function, that represents the plurality of PII elements of the customer , wherein at least the first and second PII elements of the plurality of PII elements of the customer are applied as inputs to the one way hashing function without storing of the plurality of PII elements Wiley generating second hash i.e. abstraction of PII, Fig 2, 4-5 
Wiley Fig 2 has first hash 202 & second hash 206.
NOT EXPLICIT in Song is first hash matches the second hash in the next element
[Wingdings font/0x9F] determining, by the computer based system, that the first hash matches the second hash Wiley has match/map first hash to second hash, Fig 2, 4-5, ¶ 204 17

    PNG
    image3.png
    100
    100
    image3.png
    Greyscale

    PNG
    image4.png
    100
    100
    image4.png
    Greyscale

NOT EXPLICIT in Song is associating first offer with first hash but see Wiley
[Wingdings font/0x9F] associating, by the computer based system, the first hash with the  offer 
Wiley - first hash & second hash of PII from 2 channels, Fig 2, 4-5, Hash can be generated by a marketing service, e.g. credit service (Wiley ¶ 20) like Song’s card marketing
Song has transmit … offer but NOT EXPLICIT hash match (Wiley Fig 2, 4-5)
[Wingdings font/0x9F] transmitting, by the computer based system, the offer to the customer device of the user or affiliate system in response to determining that the first hash matches the second hash (Song at least Fig 4 output 7:11-48 Fig 7, 11-13)  
Wiley matches first hash to second hash, Fig 2, 4-5
[0003] … measurement of online ad effectiveness that uses anonymized online ad exposure data and anonymized offline sales, or conversion, data to measure effectiveness of online advertisement. The anonymized exposure and conversion data are MATCHED using tokens from each data set; each token corresponds to a user and is generated from Personally Identifiable Information of the user that is anonymized to preserve the user's privacy. The anonymized exposure and conversion data is aggregated using the tokens to map records in the data sets for a given user. Users' ad exposure and sales history can be used, anonymously, to gauge ad effectiveness. The effectiveness measure, or measures, can be used to configure another ad campaign, including setting a budget for online advertising. 
[0020] …, the identifier, e.g., UID, which is associated with a user's PII, or portion thereof, corresponding to the exposure data undergoes a first level of abstraction, to generate a first token. Using the user identifier, or UID, assigned by an online aggregator or publisher, e.g., Yahoo!.RTM. Inc., as a non-limiting example, the UID for each user from the exposure data is anonymized, or converted, to an anonymous UID, as a first token, using a first token generator. By way of a non-limiting example, the first token generator can comprise an encryption module that encrypts the UID linked to, or associated with, the PII, or portion thereof, to generate the first token. In accordance with one or more embodiments, the first token is generated by a first trusted third party, e.g., a MARKETING SERVICES provider such as without limitation a CREDIT SERVICES entity or other entity that maintains or has access to consumer information, using the first token generator in response to a request by the online publisher/aggregator. Using the UID example to further illustrate, in accordance with one or more embodiments, in further response to the request the UID undergoes another conversion to generate a second token using a second token generator. By way of a non-limiting example, the second token generator uses encryption to generate the second token using and identifier linked to, or associated with, the PII, or portion thereof. In accordance with one or more embodiments, the second token generator module is provided by a second trusted third party.

[0031] …, the exposure and PII data 116 is forwarded to a first trusted third party, e.g., a marketing services provider such as without limitation a CREDIT SERVICES entity or other entity, which uses an identifier, or identifiers, associated with the PII to generate first and second tokens, and creates a MAPPING, e.g., between two or more of the PII data, first token data and second token data. It should be apparent that this functionality can be provided by any entity, including the entity that generates the data 116. Using a trusted third party, e.g., either or both of the first and second trusted third parties, that is separate from another entity limits access to the encryption used to generate a token, thereby providing additional privacy protection. By way of a non-limiting example, a separate trusted third party can minimize the possibility of converting a token, e.g., by "reverse engineering" the token, to obtain the identifier associated with the PII. Additionally, a trusted third party that is a CREDIT SERVICE can maintain a history of PII data, e.g., historical PII data. The historical PII data can be used in RECONCILING different PII data for a given user in connection with exposure data and/or conversion data. By way of a non-limiting example, the historical PII data can be used in identifying a CORRELATION between user records in the exposure data and/or conversion data by matching current PII data associated with one record, e.g., an exposure data record or a conversion data record, with less current PII data used in another record, e.g., an exposure data record or a conversion data record.

In the Song/Wiley combination, first and second request include request from one channel and request from another channel, from consumer first requesting a card online and secondly request from one offline (at a store or mall). Requester can be consumer and non-consumer (retailer, referrer seeking a bounty, entity), and/or first request, second request both from non-consumer (retailer, referrer seeking bounty, entity).
Song also says
(26)    Because prescreened credit card offers are based on qualification inform from credit card issuers, prescreened offers can average up to about 80%-90% acceptance rate (in response to consumer completing a full application). Thus, a business may desire to provide prescreened credit card matches to consumers, rather than just prequalified credit card matches, IN ORDER TO INCREASE the quantity of consumers that are accepted for the matched credit card offers and, correspondingly, increase the bounty amounts paid to the business. 
 (24)    In one embodiment, the card match system 125 considers only the credit score (and possibly rewards and other general card options) in determining pre-qual offers. The consumer 110 may then apply for the credit cards for which they have been prequalified, with an overall about 10-30% likelihood that the consumer's application for a prequalified credit card would be accepted by the credit card issuer in response to the consumer completing a full application. Thus, the entity that provides prequalified card matches to consumers may expect to receive a bounty for about 10%-30% of the consumers that actually apply for prequalified offers that are provided by the card march system 125. The terms "prequalified offer" and "prequalified credit card" refer to a credit card for which a particular consumer 110 is prequalified, using the above-described prequalification process. An entire credit report of the consumer may be returned with a response to a request for a prequalification process. 
(25)    As explained above, the terms "prescreen" and/or "pre-approve" include a process that is performed without the consumer 110 providing authorization for an access of their credit score and/or other credit information or without the consumer 110 knowing that their credit is being accessed. For example, when a consumer 110 is finalizing a purchase from an online retailer, the retailer may request a prescreen of the consumer 110 without the consumer's authorization. The prescreen request is sent to a prescreen device 145 (e.g., a credit bureau or affiliate thereof), which accesses the consumer's credit file and matches the consumer 110 to zero or more credit cards based on multiple criteria that are set by the credit card issuers themselves. In some embodiments, the prescreen device 145 may only reply with an approval or a non-response. For example, a request for prescreen credit card offers for a first consumer may result in a response from the prescreen device 145 indicating that the consumer matches a particular credit card (e.g., the consumer's credit information matches the criteria provided by the issuer of the particular credit card), or that the consumer matches more than one respective credit card where the indications of matching credit cards do not include credit information for the consumer, but simply an indication that the consumer has been prescreened for the indicated credit cards. Alternatively, prescreen results may include limited credit information (e.g., score, product offers, credit lines, attributes), but not the entire credit file. …
Primary and secondary references Song/Wiley are analogous prior art, both concerned with marketing (Song e.g. Fig 3, Wiley e.g. ¶ 3), both concerned with credit services (Song Fig 3 and Wiley ¶ 3, 20, 31). It would have been obvious -- given hash can be generated by a credit service (Wiley ¶ 20) -- to respond to a request for credit (Song Fig 3-4) by associating Wiley’s hash with Song’s offer. Song/Wiley combines prior art elements (hash) according to known methods (data matching, Song mentions matching data 203 times, Wiley Fig 2, 4-5). In the combination, the predictable result is transmitting an offer when there’s a match. This is done (Wiley at least Fig 2, 4-5) as part of an ad campaign (Wiley ¶ 3) when an offer is sent (Song Fig 4) for a card (each of Wiley, Song). 
Second, Song provides bounties in response to requests for offers, 1:15-22, 4:55, 6:65. One would have been motivated to combine the reference because it allows ‘reconciling’ (Wiley ¶ 31 ‘reconciling’ & Applicant Specification ¶ 12 ‘reconciling’) such that when there is a first request and second request for the 1 customer, then one bounty is paid not two. Two requests cause card issuer to pay two bounties if issuer doesn’t know that the 2 requests map to 1 person. Design considerations would motivate the combination not only to avoid paying twice for 1 customer, but to dissuade bad actors from future attempts to ‘play’ or ‘game’ the card issuer to get 2 bounties. Market forces would prompt change to the base device (Song). And the motivation is not limited to the case of 1 customer, because the context is a campaign (Song Fig 4, Wiley ¶ 3). Market forces would motivate the combination to produce a campaign with reduced costs (Song 6:40-67, 11:56).  Obviously, if a marketing campaign pays 2 bounties to 1 customer, then that campaign has been designed to fail. A person of ordinary skill in the art would be motivated, given design considerations and marketing forces, to combine Song/Wiley. 
Mitter
NOT EXPLICIT in Song are the limitations of PII elements comprise 1st, 2nd PII elements 
BUT see Mitter ¶ 70. Mitter teaches one way hash and teaches one-way hash of 2 pieces of PII. 
It would have been obvious to do a one-way hash of combination of 2 pieces of information, e.g. PII (Song’s CII 1:29-56, Wiley PII e.g. ¶ 18-22 Fig 2, 4-5) (Mitter ¶ 70 “(3) … unique identification information from the first and second“) in the Song/Wiley combination. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely one-way hash of 2 pieces of PII, Song’s PII in the Song/Wiley/Mitter combination.
Volpi
NOT EXPLICIT in Song is request via first, second channel (BUT see Volpi Fig 2-3, ¶ 7-10).
Song already shows first (Song 1:29-57, request for pre-qual offer) and second offer (Song 1:49-57) and explicit first and second channel such as direct from customer and from entity or affiliate. But not explicit is request to generate a first and offers via a first and second channels respectively and Wiley already teaches first and second channel ¶ 3-4, 17-18.
Wiley at least Fig 2 saving hashes in combination with Song, what’s saved is hash associated with offer.
[Wingdings font/0x9F] storing, by the computer based system, the  offer and the first hash within a database 	
[Wingdings font/0x9F] retrieving, by the computer based system, the offer data associated with the first hash from the database
Volpi US 20120022944 Fig 2-3 shows request for first and second offers via a first and second channels and generate first and offers via a first and second channels. Volpi already shows retrieving saved offer, at least ¶ 7, 10.
It would have been obvious to combine Song/Wiley/Mitter and Volpi. 
In Song, a first request is for, e.g. pre-qual offer, Fig 3. A second request is for, e.g., prescreened/preapproved offer Fig 3. A second request via click, Fig 13. From a list of first offers Fig 7, 11, 12 click to make a second request for a second offer. Fig 4 illustrates first offer and second offers. Request for prescreen offer 3:45-4:15, 4:63-5:28 is received from consumer, entities, third-parties, retailers. People, referrers, retailer, entities, affiliates apply for/receive offer, indicated on one or more channels, 11:7-22. 
Song and Volpi are analogous prior art, both marketing, both discussing offers. It would have been obvious looking at Song to consult the works of colleagues and find Volpi’s teaching of cross channel offers and combine them for the advantage and predictable result of better targeting, Volpi ¶ 7-11, Fig 2-3, in the Song/Wiley/Mitter/Volpi combination.
Wang
NOT EXPLICIT in Song is without storing of the plurality of PII elements     (BUT see Wang at least ¶ 24)
The math is illustrated by Wang ¶ 24’s MAPPING and hashing, Wiley’s MAPPING and hashing.
[0024] In some implementations, providing content to a user having or being associated with multiple devices can be performed WITHOUT STORING PERSONALLY IDENTIFIABLE INFORMATION associated with the user to facilitate content selection. For example, when a user logs onto a user service from a first device (e.g., the user's home PC), a user tag can be determined that uses a unique identifier associated with the user (e.g., the user's email address, phone number or other personal information). To determine the user tag, the unique identifier can be obfuscated, e.g., using a one-way cryptographic HASH to create a random or pseudo-random number. The user tag can be mapped to the user's first device. Subsequently, when the user logs into the service from a second different device, the same user tag can also be MAPPED to the second different device. The MAPPING in these examples can use anonymous identifiers (e.g., cookies, browser cookies, device identifiers, etc.) that are associated with each device. As a result, the MAPPING can identify all of the devices associated with the user WITHOUT STORING PERSONALLY IDENTIFIABLE INFORMATION (PII) associated with the user. When content is subsequently provided to the user on any of the devices, information included in the MAPPING can be used to assist in selecting relevant content to be provided to the user. The selection of relevant content can include decisions regarding how content is delivered to the user, such as and including, limitations on when or how content is delivered. For example, the number of impressions of an advertisement can be limited to a fixed number of impressions per user per time period regardless of how many devices the user uses. In some implementations, users may be provided with an opportunity to opt in/out of programs or features that allow the user to be discovered across multiple devices and/or to be provided content based on such occurrences.

It would have been obvious to combine Song and Wang. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results, namely that that PII elements don’t need to be stored in the Song/Wiley/Mitter/Volpi/Wang combination.
It would have been obvious to combine Wiley and Wang in the Song/Wiley/Mitter/Wang combination. No the mapping: Wang ¶ 24’s MAPPING and hashing, but also Wiley’s MAPPING and hashing. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results, namely that that PII elements don’t need to be stored in the Song/Wiley/Mitter/Volpi/Wang combination.
“Helpful insights, however, need not become rigid and mandatory formula …when a court transforms the general principle into a rigid rule that limits the obviousness inquiry, … it errs” KSR v Teleflex US 550__ (2007), p.14 slip opinion.
“Rigid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it”. KSR v Teleflex US 550__ (2007), p.17 slip opinion.
	Note Wiley

    PNG
    image3.png
    100
    100
    image3.png
    Greyscale

    PNG
    image4.png
    100
    100
    image4.png
    Greyscale

Given Wiley’s mapping would somebody (anybody) need Wang to know what Wang teaches? No. The reason can be expressed in different ways (B “=” A as well as C, B “maps” to A as well as C, B “opens” A as well as C). 
It's common sense that if A=B & B=C, then A=C (transitive property from elementary school). 
B maps to A. 					and 			B maps to C.
B opens A. 					and 			B opens C

    PNG
    media_image5.png
    384
    384
    media_image5.png
    Greyscale
A	 
    PNG
    image7.png
    100
    100
    image7.png
    Greyscale
B      		and 			B
    PNG
    image7.png
    100
    100
    image7.png
    Greyscale
	C 
    PNG
    media_image5.png
    384
    384
    media_image5.png
    Greyscale

1st PII											2nd PII
If you don’t have A or C, YOU HAVE EVERYTHING YOU WOULD HAVE if you did have A or C -- because you have B.
Wang has the limitation without storing of the plurality of PII elements     (Wang at least ¶ 24) and yet the point would be obvious from Wiley w/o Wang. And the combination of Wang/Wiley is obvious. Every statement combining two references in this rejection is a combination in context. The context is the combination of Wang Song in the Song/Wiley/Volpi/Mitter/Wang combination. 
Reader would commit clear error if reader were to argue that an examiner cannot refer to common sense.
“Rigid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it”. KSR v Teleflex US 550__ (2007), p.17 slip opinion.

	Arendi S.A.R.L. v. Apple Inc (CAFC 2016 precedential) says

“The single question at issue here is whether the Board misused “common sense” to conclude that it would have been obvious to supply a missing limitation in the Pandit prior art reference to arrive at the claimed invention. It is true that common sense and common knowledge have their proper place in the obviousness inquiry. We stated in Perfect Web that “[c]ommon sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning.” 587 F. 3d at 1328. And we stated in Randall that “[i]n KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior art references, with little recourse to the knowledge,
creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications.” Randall Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR, 550 U.S. at 415-22); see also DyStar, 464 F.3d at 1367. Hence, we do consider common sense, common wisdom, and common knowledge in analyzing obviousness.”

Here, cited art shows the limitation and examiner refers to common sense only for the motivation to combine (in accord with Arend v. Apple slip opinion p.10 top, first sentence).
Every statement combining two references in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 does not occur in a vacuum. The context is the combination of Wang Song in the Song/Wiley/Volpi/Mitter/Wang combination.
It would have been obvious to combine Wiley and Wang in the Song/Wiley/Volpi/Mitter/Wang combination. Both Wiley and Wang use MAPPING and hash to protect PII. It would have been obvious to a person of ordinary skill in the art to consult the works of colleagues on this use of MAPPING and hash to protect PII and find Wang use MAPPING and hash to protect PII and Wang teaching storing PII is unnecessary and combine the two for the advantage of not needing to store PII. This is simply Combining Prior Art Elements According to Known Methods to produce predictable results.

CLAIM 2, 10, 21, 23, 25
Song/Wiley/Volpi/Mitter/Wang show the limitations above 
Not only Song but also Wiley shows PII
claim 1/9/17 wherein the plurality of PII elements of the customer comprises at least one of a 
[Wingdings font/0x9F] first name (Song 9:5-38), a surname (Song 9:5-38), a middle name, a middle initial, a primary address (Song 9:5-38), or a portion (Song 10:14-27 Fig 10 SS#) of a social security number of the customer (Song Fig 9-10, 5:48-57, Song Fig 1a, Song 9:5-38, Song “receiving a consumer's first name, last name, street, city, state, and zip code”)
Wiley 
[0019] PII can comprise identification information, such as without limitation, a user identifier, or UID, name, address, age, gender, etc. PII can be collected together with online ad activity by an online data aggregator, such as for example, an online entity with a capability to create an account for a user, or otherwise collect user identification information, and associate online ad tracking data for the user, such as and without limitation, ad views, ad clicks, etc. In accordance with one or more embodiments, the online entity maintains the UID that uniquely identifies the user and associates the UID with the user's PII. Exposure data can comprise ad tracking data, e.g., ad views, ad clicks, etc., aggregated ad tracking data, e.g., total number of ad views accumulated from individual ad views, total ad clicks determined from individual ad clicks, etc. Information about the specific online ad campaign can be included with the exposure data as well.

It would have been obvious at the time of filing to combine Song and Wiley in the Song/Wiley/Volpi/Mitter/Wang combination. Song has teaches PII, and it would have been obvious to consult the works of colleagues in the art for other PII and one would be motivated two combine the two for not only completeness as to different PII to use, but also confirmation of PII used by colleagues. Both primary and secondary reference teach a known method (PII input). And the combination is simply combining prior art elements (PII) according to known methods (PII input, Song Fig 4, Wiley ¶ 3) with the predictable result of an improved list of PII.
Wang
NOT EXPLICIT in Song is without storing of the plurality of PII elements
The math is illustrated by Wang ¶ 24’s MAPPING and hashing, Wiley’s MAPPING and hashing.
[0024] In some implementations, providing content to a user having or being associated with multiple devices can be performed WITHOUT STORING PERSONALLY IDENTIFIABLE INFORMATION associated with the user to facilitate content selection. For example, when a user logs onto a user service from a first device (e.g., the user's home PC), a user tag can be determined that uses a unique identifier associated with the user (e.g., the user's email address, phone number or other personal information). To determine the user tag, the unique identifier can be obfuscated, e.g., using a one-way cryptographic HASH to create a random or pseudo-random number. The user tag can be mapped to the user's first device. Subsequently, when the user logs into the service from a second different device, the same user tag can also be mapped to the second different device. The MAPPING in these examples can use anonymous identifiers (e.g., cookies, browser cookies, device identifiers, etc.) that are associated with each device. As a result, the MAPPING can identify all of the devices associated with the user WITHOUT STORING PERSONALLY IDENTIFIABLE INFORMATION (PII) associated with the user. When content is subsequently provided to the user on any of the devices, information included in the MAPPING can be used to assist in selecting relevant content to be provided to the user. The selection of relevant content can include decisions regarding how content is delivered to the user, such as and including, limitations on when or how content is delivered. For example, the number of impressions of an advertisement can be limited to a fixed number of impressions per user per time period regardless of how many devices the user uses. In some implementations, users may be provided with an opportunity to opt in/out of programs or features that allow the user to be discovered across multiple devices and/or to be provided content based on such occurrences.

It would have been obvious to combine Song and Wang. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results, namely that that PII elements don’t need to be stored in the Song/Wiley/Mitter/Volpi/Wang combination.
It would have been obvious to combine Wiley and Wang in the Song/Wiley/Mitter/Volpi/Wang combination. Not only Wang ¶ 24 has MAPPING and hashing, but Wiley also Wiley has MAPPING and hashing. The prior art included each element claimed, though not necessarily in a single reference, with the difference between the claimed invention and prior art being lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements as claimed by known methods and in that combination each element would have performed the same as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results -- PII elements don’t need to be stored in the Song/Wiley/Mitter/Volpi/Wang combination.
“Helpful insights, however, need not become rigid and mandatory formula …when a court transforms the general principle into a rigid rule that limits the obviousness inquiry, … it errs” KSR v Teleflex US 550__ (2007), p.14 slip opinion.
“Rigid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it”. KSR v Teleflex US 550__ (2007), p.17 slip opinion.
	Note Wiley

    PNG
    image3.png
    100
    100
    image3.png
    Greyscale

    PNG
    image4.png
    100
    100
    image4.png
    Greyscale

It's common sense that if A=B and C=B, then A=C. The middleman, B maps to A. And B maps to C.
 “Rigid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it”. KSR v Teleflex US 550__ (2007), p.17 slip opinion.

	Arendi S.A.R.L. v. Apple Inc (CAFC 2016 precedential) says

“The single question at issue here is whether the Board misused “common sense” to conclude that it would have been obvious to supply a missing limitation in the Pandit prior art reference to arrive at the claimed invention. It is true that common sense and common knowledge have their proper place in the obviousness inquiry. We stated in Perfect Web that “[c]ommon sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning.” 587 F. 3d at 1328. And we stated in Randall that “[i]n KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior art references, with little recourse to the knowledge,
creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications.” Randall Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR, 550 U.S. at 415-22); see also DyStar, 464 F.3d at 1367. Hence, we do consider common sense, common wisdom, and common knowledge in analyzing obviousness.”

Here, cited art shows the limitation and examiner refers to common sense only for the motivation to combine (in accord with Arend v. Apple slip opinion p.10 top, first sentence).
It would have been obvious to combine Wiley and Wang. Both Wiley and Wang use MAPPING and hash to protect PII. It would have been obvious to a person of ordinary skill in the art to consult the works of colleagues on this use of MAPPING and hash to protect PII and find Wang use MAPPING and hash to protect PII and Wang teaching storing PII is unnecessary and combine the two for the advantage of not needing to store PII. This is simply Combining Prior Art Elements According to Known Methods to produce predictable results.

CLAIM 3, 11, 22, 24, 26
Song/Wiley/Volpi/Mitter/Wang show the limitations above and Song shows 
claim 1/9/17 wherein the offer comprises at least one of an 
[Wingdings font/0x9F] offer threshold or an offer category (Song Fig 6-7, 12-13 category, threshold for offer) 
Offer threshold – Song at least 1:25-57, 12:18-52 requests for offer, acceptable credit score (for offer requested) may be inside, outside or at threshold criteria, 4:30-45 
Offer category - at least Song 11:36-67 card attribute, minimum, Platinum
CLAIM 4, 12
Song/Wiley/Volpi/Mitter/Wang show the limitations above Song shows
claim 1/9/17 wherein the generating the offer further comprises: 
[Wingdings font/0x9F] storing, by the computer based system (Song Fig 1-2), an offer code defining the offer and a source code as offer data (Song Fig 7, 11-13 offer code & source code i.e. what offer from where) (note: ‘as offer data’ is description of data)
Wiley stores data, which data is first offer and source code. Wiley stores interaction for each channel – ‘what’ data from ‘where’. Wiley discusses a context (sending out offers, ‘advertising’, ¶ 3). Wiley shows first hash and second hash of PII from 2 different channels, Fig 2, 4-5. The hash can be generated by a marketing services provider such as credit service (Wiley ¶ 20). A credit service sends out offers of credit in response to requests credit. Wiley shows offer code defining the first offer and a source code, i.e. what data (offer) from where, and ‘where’ is the source, channel (Wiley ¶ 3). It would have been obvious from Song and Wiley’s teaching of ad campaign and marketing services for a credit services entity to store offer code and source code. 
NOT EXPLICIT in Song is first hash
[Wingdings font/0x9F] associating, by the computer based system, the offer data to the first hash 
Wiley at least Fig 4-5 associates token/hash to marketing services for a credit services entity ¶ 20, 31, ad campaign ¶ 3.   Wiley’s token is used by a marketing services provider such as a credit services entity, e.g. card issuer issuing offers for credit, like Song’s offers. 
The hash can be generated by a marketing service, credit service (Wiley ¶ 20) in response to a credit request (Song Fig 3-4). It would have been obvious to associate Wiley’s hash with Song’s offer with the predictable result that data that is reconciled (Wiley ¶ 31 ‘reconciling’ & Applicant Specification ¶ 12 ‘reconciling’) to transmit an offer upon a a match (Wiley at least Fig 2, 4-5), and associate offer data with first hash.
CLAIM 5, 13
Song/Wiley/Volpi/Mitter/Wang show the limitations above and Song showsclaim 1/9 further comprises: 
[Wingdings font/0x9F] transmitting, by the computer based system (Song Fig 1-2), the plurality of PII elements of the customer to a credit data system  (circled 2, 3 annotated Fig 1A)   
 Song 4:62-5:28, 6:16-40, 7:10-48, 9:66-10:4, at least Fig 3 steps 310-330 
In the next limitation, raw credit data is vague, relative and yet to avoid a 112b rejection, examiner interprets it seems to mean an input for credit authorization. 

    PNG
    image9.png
    100
    100
    image9.png
    Greyscale

[Wingdings font/0x9F] receiving, by the computer based system, credit data from the credit data system (circled 2, 3 annotated Fig 1A)(e.g. Song’s credit bureau Fig 1A)
Song at least Fig 1A, 2. In Song, credit authorization can be based on credit file, credit information, pulling credit information, credit score, limited credit information. Song teaches credit authorization on the basis of attributes, i.e. raw credit data
In one embodiment, the prescreen module 140 accesses the consumer's credit file and may match multiple attributes of the consumer's credit file with acceptable ranges of the respective attributes that are associated with each of a plurality of credit cards. Thus, as opposed to block 330, in which a subset of the attributes of the credit file, for example one attribute (e.g., the credit score), are used to match consumer attributes to the attributes of each of the plurality of credit cards, a more comprehensive comparison may be performed. The attributes may include REPAYMENT HISTORY, EMPLOYMENT HISTORY, LONGEVITY IN THE CURRENT RESIDENCE, TOTAL REVOLVING DEBT, CREDIT SCORE, NAME OF BANK(S), CURRENT CARDS HELD, RE-AGING, UTILIZATION, CREDIT INQUIRIES, NUMBER OF ACCOUNTS, TYPE OF ACCOUNTS, AGE OF ACCOUNTS, CREDIT LIMITS, COURT RECORDS, TAX LIENS, MONEY JUDGMENTS, AND BANKRUPTCIES. Also, since the credit card issuer may provide the criteria rather than the card match system, a match of the prescreen criteria of a credit card may indicate a greater likelihood of a consumer being approved for the credit card upon application for the credit card. The prescreen process may cost more to perform than the prequalification process, therefore performing the prescreen only in response to identifying a predetermined minimum prequalified offers may increase the likelihood of the prescreen process returning a prescreened offer, which in turn increases the likelihood of a return on investment for the greater cost by increasing the likelihood that the consumer's application for a credit card (that is matched by the prescreened process) will be approved. It may also advantageously reduce costs that would otherwise be incurred by performing prescreening processes that do not return a prescreened offer.

For raw, see also Song Fig 9 ‘browse our selection of credit cards for limited history’, limited connotes raw data. See Song 11:36-67, 4:20-30 input from other entities, such as from a credit bureau, 6:25-30 credit information, 4:40-45 credit score, 4:63-67 credit information, 5:1-28 credit file, limited credit info (e.g. score, attributes, credit lines)
    As explained above, the terms "prequalification" and/or "pre-qual" include a process that requires a consumer 110 to authorize a credit pull so that the requesting entity (e.g., a card match system 125) may match any quantity of credit cards that correspond to a credit score, for example, associated with the consumer 110. In one embodiment, the prequalification matching is performed by comparing the credit score of the consumer to a set of predetermine ranges of acceptable credit scores associated with respective credit cards. The set of predetermined ranges may be determined by the card match system 125, such as in response to analyzing criteria for various credit card offers and/or previous known acceptances for respective credit cards. The credit score may indicate the credit worthiness of a consumer and/or the likelihood that a consumer will pay his/her debts. The credit score may include a score generated by one or more credit bureau, such as Experian, Equifax, or TransUnion. 
    As explained above, the terms "prescreen" and/or "pre-approve" include a process that is performed without the consumer 110 providing authorization for an access of their credit score and/or other credit information or without the consumer 110 knowing that their credit is being accessed. For example, when a consumer 110 is finalizing a purchase from an online retailer, the retailer may request a prescreen of the consumer 110 without the consumer's authorization. The prescreen request is sent to a prescreen device 145 (e.g., a credit bureau or affiliate thereof), which accesses the consumer's credit file and matches the consumer 110 to zero or more credit cards based on multiple criteria that are set by the credit card issuers themselves. In some embodiments, the prescreen device 145 may only reply with an approval or a non-response. For example, a request for prescreen credit card offers for a first consumer may result in a response from the prescreen device 145 indicating that the consumer matches a particular credit card (e.g., the consumer's credit information matches the criteria provided by the issuer of the particular credit card), or that the consumer matches more than one respective credit card where the indications of matching credit cards do not include credit information for the consumer, but simply an indication that the consumer has been prescreened for the indicated credit cards. Alternatively, prescreen results may include limited credit information (e.g., score, product offers, credit lines, attributes), but not the entire credit file. If a consumer does not match any credit cards in the prescreen process, the prescreen device 145 may transmit a simple indication that the consumer does not match any credit cards, without transmitting any credit information associated with the consumer. Alternatively, a prescreen device 145 may return no result to the requesting entity if the consumer does not match any credit cards. 
FIGS. 1A and 1B illustrate embodiments of a sample temporal flow of data that is indicated by the circled numerals and is described in further detail below. Depending on the embodiment, certain stages may be removed and/or added, and the order of the stages may be changed. In one embodiment, in stage one the card match website 130 receives consumer identification information and an authorization to perform a prequalification process for one or more credit cards from the consumer 110 via one or more interfaces provided to the consumer by the card match website 130. In stage two, the card match module 120 requests credit information, such as the credit score, of the consumer from the credit bureau 150. In stage three, the credit bureau 150 returns the requested consumer credit information, if any is found. The card match module 120 then performs a prequalification process in order to determine if the consumer is prequalified for any of a number of credit cards. In one embodiment, the credit score in the returned credit information is compared to respective ranges of credit scores for each of a plurality of credit cards in order to determine any matching prequalified credit cards for the consumer. The card match system may determine the respective ranges of credit scores for one or more of the plurality of credit cards. In other embodiments, the prequalification process may comprise analysis of additional attributes of the consumer credit information.
    Returning to FIG. 3, in block 320 the consumer's credit file is accessed by the card match system. For example, the card match system may request a credit file of the consumer from a credit bureau via a network. Alternatively, if the card match module is part of a credit bureau, the card match module may simply access the credit file as stored by the credit bureau. In some embodiments, only a portion of the credit file, for example the credit score of the consumer, is accessed. 
[Wingdings font/0x9F] determining, by the computer based system, a credit authorization state as a function of the  credit data 
-Pre-qual and/or Pre-screen offers are approved based on raw credit data including credit score, credit file, limited credit history, credit file attributes (Song 11:37-67, 7:30-48)
-Song e.g. at least Fig 4 credit authorization credit authorization state based on credit score, credit file, limited credit history, credit file attributes (Song 11:37-67, 7:30-48)  
-Song 1:25-57, 7:11-48, 11:22-67 credit authorization based on credit score, credit file 

CLAIM 6, 14, 18
Song/Wiley/Volpi/Mitter/Wang shows the above and Song shows
claim 1/9/14 further comprising: 
[Wingdings font/0x9F]generating, by the computer based system (Song Fig 1-2), a customer interaction data based on the offer Song offer can be selected or chosen as a customer interaction  
    FIG. 12 is a sample screen shot illustrating one embodiment of a user interface that presents the prequalified and prescreened credit card offers to the consumer. In the embodiment of FIG. 12, a prequalification tab 1210 may be selected by the consumer in order to view the prequalified offers, and a prescreen tab 1220 may be selected by the consumer in order to view the prescreened credit card offers. The consumer may choose to apply for one of the indicated credit cards by selecting a link associated with a desired credit card. FIG. 13 is one embodiment of a user interface that displays more information regarding certain of the displayed credit cards that may be provided to the consumer.

And Wiley generates customer interaction data, ¶ 19-20, 31, Fig 3.Therefore generating customer interaction data when customer accepts, selects, chooses, clicks an offer would have been obvious. 
NOT EXPLICIT in Song is associating … the first hash to customer interaction
[Wingdings font/0x9F] associating, by the computer based system, the first hash to the customer interaction data 
Song shows customer interaction with offer as shown above and Wiley shows associating first hash associated with customer interaction (Wiley at least ¶ 3-4, Fig 4-5 associate first hash with exposure, conversion). Wiley’s token is used by a marketing services provider for a credit services entity, like marketing Song’s offers.
It would have been obvious -- given a credit service can hash (Wiley ¶ 20) after a request for credit (Song Fig 3-4) -- to associate Wiley’s hash with Song’s offer data. And in the combination, the predictable result is reliable data can be used to transmit an offer when there’s a match (as in Wiley at least Fig 2, 4-5) to configure an ad campaign where an offer is sent. Thus, it would have been obvious to combine the reference with the predictable result of associating customer interaction with first hash.
NOT EXPLICIT in Song is 
[Wingdings font/0x9F] storing, by the computer based system, the customer interaction data as customer data ‘as customer data’ is a description of data, with no patentable weight.
Song 5:60 storing customer identification information as customer data
(8)    In one embodiment, a computerized method for providing credit card offers to a consumer comprises receiving consumer identification information associated with a consumer from an interface, storing the consumer identification information in a computer readable medium, retrieving a credit score associated with the consumer in response to receiving a consumer request to match the consumer to one or more credit cards, storing the credit score in a computer readable medium, and determining one or more prequalified credit card offers for the consumer for one or more credit cards based on the credit score being within acceptable credit score ranges associated with the respective one or more credit cards

Wiley stores customer interaction as customer data (for a given user), ¶ 19-20, 31.
It would have been obvious at the time of filing to combine Song and Wiley. Song is directed to getting an accepted offer from customer. Obviously, Song would want to store that interaction and Song has storage (Fig 1, 2). Wiley shows associating first hash associated with customer interaction (Wiley at least ¶ 3-4, Fig 4-5). Wiley’s token is used by a marketing services provider for a credit services entity, e.g. card issuer issuing offers for credit, like Song’s offers. Wiley maintains a history ¶ 31 of customer interaction as customer data. The Song/Wiley combination is taking prior art elements (customer interactions, storing, customer data) and combining them to yield predictable results -- storing customer interaction data as customer data. 
RESPONSE TO REMARKS
Applicant remarks are fully considered but unfortunately not persuasive. 
101 maintained.
	As to applicant remarks that that there’s significantly more, what applicant presents is unfortunately math in support of organizing human behavior.
	As to applicant remarks that that applicant improves the functioning of a computer system, applicant unfortunately instead simply uses a computer to use math in support of organizing human behavior. And one doesn’t even have to have a computer to do the math.
Adding more math (input 2 pieces of PII into a 1 hash) neither integrates the idea into a practical application nor provides significantly more.
The amendment is more math, the ‘transitive property’ from grade school math. Adding ‘without storing of the plurality of PII elements’ is a consequence of common sense, the math of if A=B and B=C then A=C (transitive property). The math is illustrated by Wang ¶ 24’s MAPPING and hashing, Wiley’s MAPPING and hashing.
And (remarks p14 middle) unfortunately what the math may allow for (‘mentally will not meet allow for’) is just intended use not accorded patentable weight.
Applicant references well-understood routine and conventional remarks p13. Unfortunately the amendment without storing of the plurality of PII elements’ is more math, the ‘transitive property’ from grade school math.
SAP America v InvestPic, LLC (CAFC 2018) : 

“We may assume that the techniques claimed are "[g]roundbreaking, innovative, or even brilliant," but that is not enough for eligibility. Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”

	As to applicant remarks about an actual mathematical formula being required (Applicant remarks p14 citing OA p5), examiner doesn’t say it’s a mathematical formula per se. Applicant claims math for organizing human activity without the math reduced to a formula. It is common error of readers that math can only be represented by an actual formula. But math can be expressed in many forms. For example, set theory, geometry, and probability can be represented without a formula per se. Adding ‘without storing of the plurality of PII elements’ is a consequence of common sense, the math of if A=B and B=C then A=C (transitive property), a mapping, etc.
	As to applicant remarks that (remarks p15-16) the reference to Spec ¶ 13 is dispositive, it’s unfortunately only a reference to intended use and intended consequences of math.
	As to applicant remarks that (remarks p16 top and the other PTAB case at p16-17 bottom In re Henry) a PTAB decision matters, unfortunately it’s not precedential.
	As to applicant remarks p16 middle, Applicant references McRO but unfortunately doesn’t actually argue the point. “As in McRO” - in and of itself - doesn’t tell us why that case is like this case. Unfortunately it suggests the argument isn’t made because it cannot be made. And the fact that applicant claims a different solution than a prior non-computer solution doesn’t change the fact that applicant is still using math for organizing human activity. And that applicant’s solution may be novel (not ‘prior’) is unfortunately beside the point here when discussing 101.
As to applicant remarks that the claims are directed to a technical solution, that doesn’t justify applicant’s conclusion that there’s no abstract idea. The claims are directed to an abstract idea which is not integrated into a practical application and the claims do not provide significantly more than the abstract itself.  In remarks, applicant recites the Spec. The claims are directed to Certain Methods of Organizing Human Activity. A hash is just a function of a string, and implementing a string such as a numerical one simply involves computer implementation; the computer is an additional generic element generally applied. 
The claim 1 receives PII, receives request for first offer, generates first offer, converts PII into some other form (hash PII), does that all that again for second offer to yield second hash, match first and second hash, transmits first offer.  Claim 9 is a machine for the method and claim 17 is an article of manufacture for this method.
As to applicant remarks (remarks p. 18 middle “pointing to the combination of elements”), applicant remarks are treated as an argument there’s an “ordered combination” of elements (to use the CAFC’s phrase), the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology (memory, computer, computing device, processor – stated at a high level of generality in the Specification, e.g. any method … any order ¶ 11, any type of offer electronic or otherwise ¶ 12, any outsourced, any data element or data structure ¶ 14, any suitable device ¶ 15, any suitable hardware or software ¶ 15, any suitable technique ¶ 21, and ¶ 38-104). 
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites generic additional elements – computer based system, computing device, processor, memory, medium -- to perform the idea. The elements are recited at a high-level of generality (e.g. generic elements performing generic computer functions) such that the claim amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application, for lack of any meaningful limits on practicing the abstract idea. Hash (match random number to PII) doesn’t need a computer. Encrypting PII (hash) associated with requests, match hashes, and responding to a request doesn’t even require a computer, then one could speak or display the offer The additional elements present only a particular technological environment. Prong 2 is answered “NO”.
As to applicant remarks that (remarks p. 14) referring to technological improvements. Instead Applicant claims are directed to Organizing Human Activity, record keeping of offers labeled with a hash stored and retrieved. Applicant automates a credit offer (similar to Credit Acceptance) and avoids misuse (similar to FairWarning IP). Significantly more is not found in the claims, as in Credit Acceptance. Matching hashes of PII refer to 1 person is similar to detection of misuse in FairUse IP (“detecting fraud … decades, if not centuries”). MPEP 2106.05:
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); 
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.
Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. 

Except for [ computer based system, computing device, processor, memory, medium ], this is targeted marketing, with some math (match hashes), plus extra-solution activity (transmitting … offer). 
Transmitting, based on first has matches second hash, which of first request and second request to respond to with an offer is marketing. 
Transmitting a first offer marketing, and making an offer is the first step in a Certain Methods of Organizing Human Activity.
The claims are directed to Certain Methods of Organizing Human Activity.
As to assertion of significantly more, here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology (memory, computer, computing device, processor – stated at a high level of generality, any method … any order ¶ 11, any type of offer electronic or otherwise ¶ 12, any outsourced, any data element or data structure ¶ 14, any suitable device ¶ 15, any suitable hardware or software ¶ 15, any suitable technique ¶ 21, and ¶ 38-104). 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to a computer based system, computing device, processor, memory, medium via generic elements, MPEP 2106.05. 
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer.
As to applicant argument (remarks p. 12) that the claims cannot be to an abstract idea because the claims are to a technical solution, in the independent claims, e.g., we’re getting 2 requests at a computer, hashing both, and if there’s a match we respond to one request with an offer. No specific hardware or software or technology is even needed to execute  the claims. Applicant computer implements certain methods of organizing human activity.

103 
Applicant’s amendment and remarks are unfortunately rendered moot by new rejection above. 
Wang (US 20170364964), at least  ¶ 24

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681